i          i       i                                                                   i       i      i




                                MEMORANDUM OPINION


                                        No. 04-08-00245-CV

                                     Michael Joseph KEARNS,
                                             Appellant

                                                   v.

                                      Sundok Lee CARAWAY,
                                             Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-13911
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 12, 2008

DISMISSED

           Michael Joseph Kearns’s appellant’s brief was originally due July 31, 2008. We granted

Kearns extensions until September 29, 2008, to file the brief. The brief was not filed by the due date.

Therefore, on October 8, 2008, we ordered Kearns to file, no later than October 20, 2008, his

appellant’s brief and a written response reasonably explaining his failure to timely file the brief. We

further advised Kearns that if he failed to file a brief and the written explanation by the date ordered,

we would dismiss the appeal for want of prosecution. See TEX . R. APP . P. 38.8(a). Neither have

been filed.
                                                                                04-08-00245-CV

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Sundok Lee Caraway, recover her costs in this appeal from Michael Joseph Kearns.



                                                    PER CURIAM




                                              -2-